     Case 2:18-cr-00083-JTM-DMD Document 142 Filed 07/07/20 Page 1 of 7




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA



UNITED STATES OF AMERICA                              CRIMINAL ACTION


VERSUS                                                NO: 18-83


WAYNE CELESTINE                                       SECTION: “H”



                          ORDER AND REASONS

      Before the Court is Defendant Wayne Celestine’s Motion for
Compassionate Release (Doc. 125). For the following reasons, the Motion is
DENIED.


                               BACKGROUND
      Defendant Wayne Celestine has served more than two years of his 84-
month sentence for conspiracy to dispense outside the scope of professional
practice and conspiracy to commit money laundering. He is currently housed
at Federal Correctional Institute in Oakdale, Louisiana (“Oakdale”) and is
scheduled to be released on April 17, 2024. Defendant moves this Court for
compassionate release in light of the COVID-19 virus outbreak at Oakdale.
Defendant asks this Court to temporarily release him to home confinement for
the duration of the virus outbreak at the facility.
      On earlier consideration of this Motion, this Court held that it had no
authority to consider Defendant’s         requests until he exhausted the

                                           1
     Case 2:18-cr-00083-JTM-DMD Document 142 Filed 07/07/20 Page 2 of 7



requirements of 18 U.S.C. § 3852(c). 1 Since that time, Defendant has properly
requested compassionate release from the warden of his facility and 30 days
have lapsed since the warden’s receipt thereof. Accordingly, Defendant’s
request is now properly before this Court.


                            LAW AND ANALYSIS
      As of July 7, 2020, the Bureau of Prisons (“BOP”) reports that, at
Oakdale, 1 inmate is currently positive for COVID-19, 206 have recovered, and
7 have died. 2 Defendant alleges that if he contracts COVID-19, he is at high
risk for complications because of his advanced age and pre-existing health
conditions. Specifically, Defendant is 59 years old and suffers from
hypertension, high cholesterol, and sleep apnea. He argues, therefore, that
extraordinary and compelling reasons exist to modify his sentence.
      “The district court’s jurisdiction to correct or modify a defendant’s
sentence is limited to those specific circumstances enumerated by Congress in
18 U.S.C. § 3582.” 3 Section 3582(c), as amended by the First Step Act, states
in relevant part that:
      The court may not modify a term of imprisonment once it has been
      imposed except that-- (1) in any case-- (A) the court, upon motion
      of the Director of the Bureau of Prisons, or upon motion of the
      defendant after the defendant has fully exhausted all
      administrative rights to appeal a failure of the Bureau of Prisons
      to bring a motion on the defendant's behalf or the lapse of 30 days
      from the receipt of such a request by the warden of the defendant's
      facility, whichever is earlier, may reduce the term of imprisonment
      (and may impose a term of probation or supervised release with or
      without conditions that does not exceed the unserved portion of the
      original term of imprisonment), after considering the factors set

      1  Doc. 133.
      2    Federal Bureau of Prisons, COVID-19 Coronavirus,            available   at
https://www.bop.gov/coronavirus/ (last visited July 7, 2020).
       3 United States v. Garcia, 606 F.3d 209, 212 (5th Cir. 2010).


                                            2
     Case 2:18-cr-00083-JTM-DMD Document 142 Filed 07/07/20 Page 3 of 7



      forth in section 3553(a) to the extent that they are applicable, if it
      finds that—
             (i)    extraordinary and compelling reasons warrant such a
                    reduction; or
             (ii)   the defendant is at least 70 years of age, has served at
                    least 30 years in prison, pursuant to a sentence
                    imposed under section 3559(c), for the offense or
                    offenses for which the defendant is currently
                    imprisoned, and a determination has been made by
                    the Director of the Bureau of Prisons that the
                    defendant is not a danger to the safety of any other
                    person or the community, as provided under section
                    3142(g);
      and that such a reduction is consistent with applicable policy
      statements issued by the Sentencing Commission[.]
      While Defendant requests only temporary release for the duration of the
pandemic, courts have held that 18 U.S.C. § 3582(c)(1)(A) “does not grant the
Court the authority to release [a defendant] temporarily until the COVID-19
pandemic abates.” 4 By its clear terms, Section 3582 authorizes a court only to
“reduce the term of imprisonment,” with or without imposing a term of
probation or supervised release. Accordingly, this Court must consider
whether the relief available under Section 3582 is warranted.
       The Sentencing Commission’s policy statement regarding compassionate
release sets forth what facts are considered “extraordinary and compelling.”
“Although historically sentence reductions could be ordered only upon a motion
by the Director of the Bureau of Prisons, the First Step Act of 2018 amended
the statute to additionally allow prisoners to petition the Court.” 5 The
Sentencing Commission’s policy statements have not, however, been amended


      4  United States v. Pawlowski, No. CR 17-390-1, 2020 WL 2526523, at *4 (E.D. Pa. May
18, 2020).
       5 United States v. Perdigao, No. CR 07-103, 2020 WL 1672322, at *2 (E.D. La. Apr. 2,

2020).

                                                3
    Case 2:18-cr-00083-JTM-DMD Document 142 Filed 07/07/20 Page 4 of 7



since the enactment of the First Step Act, “and consequently, a portion of the
policy statement now squarely contradicts 18 U.S.C. § 3582(c)(1)(A) as
amended.” 6 In recognizing this discrepancy,
      [m]any courts have concluded that this discrepancy means that the
      Sentencing Commission does not have a policy position applicable
      to motions for compassionate release filed by defendants pursuant
      to the First Step Act. Accordingly, other district courts have found
      that they have discretion to determine what constitutes an
      “extraordinary and compelling reason[ ]” on a case by case basis,
      and reliance on the policy statement may be helpful, but not
      dispositive. 7
The policy statement states that, provided a defendant is not a danger to the
community, extraordinary and compelling reasons exist under the following
circumstances:
   (A) Medical Condition of the Defendant.—
      (i) The defendant is suffering from a terminal illness (i.e., a serious
          and advanced illness with an end of life trajectory). A specific
          prognosis of life expectancy (i.e., a probability of death within a
          specific time period) is not required. Examples include
          metastatic solid-tumor cancer, amyotrophic lateral sclerosis
          (ALS), end-stage organ disease, and advanced dementia.
      (ii) The defendant is—
      (I) suffering from a serious physical or medical condition,
      (II) suffering from a serious functional or cognitive impairment, or
      (III) experiencing deteriorating physical or mental health because
          of the aging process,
      that substantially diminishes the ability of the defendant to
      provide self-care within the environment of a correctional facility
      and from which he or she is not expected to recover.



      6   Id.
      7   Id.

                                            4
    Case 2:18-cr-00083-JTM-DMD Document 142 Filed 07/07/20 Page 5 of 7



   (B) Age of the Defendant.--The defendant (i) is at least 65 years old;
      (ii) is experiencing a serious deterioration in physical or mental
      health because of the aging process; and (iii) has served at least 10
      years or 75 percent of his or her term of imprisonment, whichever
      is less.
   (C) Family Circumstances.—
   (i) The death or incapacitation of the caregiver of the defendant's
       minor child or minor children.
   (ii) The incapacitation of the defendant's spouse or registered partner
       when the defendant would be the only available caregiver for the
       spouse or registered partner.
   (D) Other Reasons.--As determined by the Director of the Bureau of
      Prisons, there exists in the defendant’s case an extraordinary and
      compelling reason other than, or in combination with, the reasons
      described in subdivisions (A) through (C). 8
      This Court finds that Celestine has not identified extraordinary and
compelling reasons to order his immediate release from Oakdale. 9 On June 25,
2020, the Centers for Disease Control (“CDC”) provided new guidance on what
conditions put a person at a greater risk for severe illness from COVID-19. 10
The CDC has indicated that older adults and persons with chronic kidney
disease, chronic obstructive pulmonary disease, obesity, serious heart
conditions    (such     as    heart     failure,     coronary     artery     disease,     or
cardiomyopathies), sickle cell disease, or Type 2 diabetes are at an increased
risk for serious illness. 11 It has also indicated that people with hypertension




      8 U.S.S.G. 1B1.13.
      9 See United States v. Zukerman, No. 16 CR. 194 (AT), 2020 WL 1659880, at *5
(S.D.N.Y. Apr. 3, 2020) (and cases cited therein); United States v. Burrill, No. 17-CR-00491-
RS-1, 2020 WL 1846788, at *3 (N.D. Cal. Apr. 10, 2020) (and cases cited therein).
      10 Centers for Disease Control, People who are at an Increased Risk for Severe

          Illness, available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
          precautions/groups-at-higher-risk.html (last visited June 26, 2020).
      11 Id.


                                                 5
    Case 2:18-cr-00083-JTM-DMD Document 142 Filed 07/07/20 Page 6 of 7



might be at an increased risk. 12 Celestine is 59 years old and suffers from
hypertension, high cholesterol, and sleep apnea. Defendant’s medical concerns
do not, therefore, fit squarely within any of the conditions identified by the
CDC as high risk. While his hypertension might put him at an increased risk,
his medical records reveal that the condition is controlled; he is being
dispensed    three    different   medications   for   the   management   of   his
hypertension. 13 While Celestine’s more recent blood pressure readings have
been high, his medical records indicate that his medication dosage was
increased in response. 14 Accordingly, he has not identified any medical
condition that puts him at a greater risk for severe consequences from
contracting COVID-19. This Court therefore cannot say that he is unable “to
provide self-care within the environment of a correctional facility” to avoid
contracting COVID-19. 15
      Further, the Government represents that the conditions at Oakdale have
improved since this Court first considered Celestine’s motion. The BOP has
removed the inmates from community dorms and placed two inmates per cell
to improve social distancing. The most compelling evidence of the BOP’s
success in containing the spread is that Celestine has repeatedly tested
negative for COVID-19. Celestine’s medical records indicate that after contact
with a person who tested positive for COVID-19, he was tested on April 29,
quarantined, retested on May 28 and June 10, and released from quarantine
on June 12, 2020. 16 Given this, Celestine cannot show that the BOP is not
capable of adequately addressing the spread of disease at Oakdale. Therefore,



      12 Id.
      13 Doc. 139-1.
      14 Id.
      15 See U.S.S.G. 1B1.13.
      16 Id.


                                           6
     Case 2:18-cr-00083-JTM-DMD Document 142 Filed 07/07/20 Page 7 of 7



no compelling or extraordinary reason exists to grant Celestine’s immediate
release.


                              CONCLUSION
      IT IS ORDERED that Defendant’s Motion for Compassionate Release
is DENIED.



                 New Orleans, Louisiana, on this 7th day of July, 2020.


                                   ______________________________________
                                   JANE TRICHE MILAZZO
                                   UNITED STATES DISTRICT JUDGE




                                        7
